Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered January 30, 2004, convicting defendant upon his plea of guilty of the crimes of robbery in the first degree (two counts) and robbery in the second degree (two counts).
Defendant and three codefendants were charged in an indictment with two counts of robbery in the first degree and two counts of robbery in the second degree after an acquaintance of one of the codefendants was lured to an apartment where he was tied up, beaten and robbed. Following a suppression hearing, defendant pleaded guilty to all counts of the indictment in exchange for County Court’s promise to sentence him to between five and eight years in prison, to be followed by three years of postrelease supervision. In accordance with the plea agreement, defendant was sentenced to lxk years in prison on the first degree robbery counts and six years in prison on the second degree robbery counts, to run concurrently and to be followed by three years of postrelease supervision. Defendant now appeals.
Contrary to defendant’s claim, the sentence is neither harsh nor excessive. Defendant has a lengthy criminal record evincing prior violent conduct and the crimes at issue reveal an escalation in such behavior notwithstanding defendant’s assertion that he played only a minimal role. In addition, the sentence imposed is within the sentencing range agreed to by defendant as part of the plea bargain. The fact that the female codefendants received lesser sentences does not establish that County Court abused its discretion, particularly since it appears that they entered their pleas much earlier in the proceedings. In sum, we fail to find the existence of extraordinary circumstances warranting a reduction of the sentence in the interest of justice or that County Court abused its discretion under the circumstances presented (see People v Easton, 309 AD2d 1083, 1084 [2003], lv denied 1 NY3d 597 [2004]; People v Leroy, 308 AD2d 639, 640 [2003]; People v Smith, 300 AD2d 745, 746 [2002], lv denied 99 NY2d 620 [2003]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.